Wilson, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted *550for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated as follows concerning the merchandise referred to below:
1) Said merchandise specified in the appeal designated (a) in attached schedule consists of calcium para-aminosalicylate dutiable at the American selling price under section 402 (g), Tariff Act of 1930, and would have been freely offered for sale in the United States on the date of exportation at $6.3349 per pound, less 1 percent, plus drums at $2 each.
2) Said merchandise specified in the appeals in attached schedule designated (b) consists of calcium para-aminosalicylate dutiable at the American selling price under section 402 (g), Tariff Act of 1930, and would have been freely offered for sale in the United States on the date of exportation at $4,873 per pound less 1 percent, plus drums at $2 each.
3) Upon this stipulation the appeals specified in attached schedule may be deemed to be submitted.
On the agreed facts I find the American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the calcium para-aminosalicylate here involved, and that such values were as follows:
As to said merchandise covered by reappraisement 248895-A, $6.3349 per pound, less 1 per centum, plus drums at $2 each.
As to said merchandise covered by reappraisements 245790-A, 251660-A, 251661-A, and 251662-A, $4,873 per pound, less 1 per centum, plus drums at $2 each.
Insofar as the appeals relate to all other merchandise, they are hereby dismissed.
Judgment will be entered accordingly.